Case 4:19-cv-03425-JST Document 128-11 Filed 08/31/20 Page 1 of 2




           Exhibit I
        Case 4:19-cv-03425-JST Document 128-11 Filed 08/31/20 Page 2 of 2


From:                Shields, Elizabeth (SEA)
To:                  rajeshwar_n@hotmail.com; rajeshwar.ghoderao@gmail.com; rajeshwar@alturacs.in
Cc:                  Spear, Ryan (SEA); Chapman, Ellie (SEA)
Subject:             Request for Waiver of Service
Date:                Tuesday, March 3, 2020 11:38:59 AM
Attachments:         Notice of a Lawsuit and Request to Waive Service of Summons (for R. Ghoderao on behalf of defendant
                     AppHaven).pdf
                     Notice of a Lawsuit and Request to Waive Service of Summons (for defendant R. Ghoderao).pdf


Dear Mr. Ghoderao,

We received notification that you have accepted delivery of the documents attached and described
below. We are following up to confirm that you intend to complete and return the Waiver of the
Service of Summons forms (p. 3 of the attached PDFs) on behalf of yourself and AppHaven.

Please do not hesitate to contact me with any questions.

Sincerely,
Elizabeth Shields

Elizabeth Shields | Perkins Coie LLP
LEGAL PRACTICE ASSISTANT
1201 Third Avenue Suite 4900
Seattle, WA 98101-3099
D. +1.206.359.8339
F. +1.206.359.9339
E. EShields@perkinscoie.com
